DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 10-16 directed to a species non-elected without traverse.  Accordingly, claims 10-16 have been cancelled.

Information Disclosure Statement
The information disclosure statement filed 02/20/20 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.




Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
US 20160370225 A1 teaches a radiation imaging apparatus comprising: a pixel array arranged with a plurality of pixels including conversion units configured to convert radiation into charges and accumulate the charges; a bias line connected to the conversion units of the plurality of pixels; a bias circuit configured to supply a bias potential to the bias line and detect a current flowing in the bias line; a noise reduction circuit configured to reduce external and system noise.
US 20110204248 A1 teaches a radiation detector comprising a noise filter circuit 17 for removing noise from a bias voltage applied by the high voltage power supply 2, and a bias voltage transmitting circuit 18 for transmitting an output of the bias voltage source to the radiation detector 1 when the bias voltage is switched off and on.
However, none of the prior art teach a radiation imaging apparatus comprising a noise reduction circuit configured to reduce, separately from the bias circuit, noise included in the bias potential from the bias circuit; and a switch configured to connect the noise reduction circuit to the bias line, in combination with the other claimed elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884